Title: From Thomas Jefferson to John Page, 18 March 1803
From: Jefferson, Thomas
To: Page, John


          
            My dear friend
            Monticello Mar. 18. 1803
          
          Your favor of the 2d. found me here, where I am for a few days only. being an answer to mine it would not have needed an acknolegement but that I owe you a letter on an event which gave your country great satisfaction & to none more than to myself: I mean your appointment to the chair of the state. Mr. Olsen the Danish minister, having intended a visit to Richmond soon after your election, I availed myself of an introductory letter by him to express to you my sincere congratulations: but giving up at length his intention, he returned me the letter the day before I left Washington. this is my apology for so late an expression of the pleasure I felt on this honourable testimony from our countrymen in your favor. a life of good length, spent in doing good, in faithful services to the public, and with rigorous adherence to the principles of free government through all the terrors of early & latter times, has merited from your country a ‘well done, good and faithful servant.’ we are now both drawing towards the end of the career of life as well as of honour. we began together, and probably shall end nearly together. we have both been drawn from our natural passion for study & tranquility, by times which took from us the freedom of choice: times however which, planting a new world with the seeds of just government, will produce a remarkeable aera in the history of mankind. it was incumbent on those therefore who fell into them, to give up every favorite pursuit, and lay the shoulder to the work of the day.—brought as near us as you now are, may we not hope to see you here? I shall be at home in August & September. Richmond is then unhealthy. could not mrs Page & yourself make it agreeable to come & spend a part of them at least with us. you have another old friend too in the neighborhood to tempt you, and tho’ he & I have unhappily fallen out by the way, yet both cherish your friendship and neither says with Achilles ‘my friend must hate the man who injures me.’ present me respectfully to mrs Page, and accept assurances of affectionate friendship and respect.
          
            Th: Jefferson
          
         